UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (MARK ONE) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-15930 SOUTHWALL TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware 94-2551470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3788 Fabian Way , Palo Alto , California 94303 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (650)798-1200 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer £ Accelerated filer £ Non-accelerated filer T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
